Exhibit Sunwin International Reports Financial Results for the Fiscal Year of 2009 · Record Sales of Stevioside reaching $14.5 Million, up from $12.9 Million in Fiscal 2008 · Revenue of $22 Million with Net Income of $500,000; · Total Cash of $10.49 Million, up 54% From Fiscal 2008; · Total Assets of $43.62 Million, up 45% from Fiscal 2008; · Shareholder Equity of $38.51 Million, up 45% from Fiscal 2008; QUFU, CHINAJuly 30, 2009 Sunwin International Neutraceuticals, Inc. (OTC BB:SUWN.OB) one of the world's leading producers of all natural, zero calorie stevia, today announced the Company’s financial results for the fiscal year ended April 30, Full Year Financial Results Sales of stevioside reached a record $14.5 million for the full fiscal year of 2009, an increase of 12.4% over the $12.9 million recorded in fiscal 2008.The global demand for stevioside continues to increase as regulatory authorities in the United States have approved the use of highly purified grades in the food and beverage industry.The strong performance in Sunwin’s Stevioside Segment was more than offset by weakness in its Chinese and Veterinary Medicines Segment which was negatively impacted due to the global economic downturn, decreased breeding and farming production due to the swine flu pandemic and currency exchange rate fluctuations. As a result, for the full year of 2009 Sunwin International generated revenue of $22.21 million as compared to revenue of $22.93 million for the same period of 2008. Cost of goods sold for the full fiscal year of 2009 increased slightly to $17.13, up approximately $280,000 as compared to fiscal 2008 resulting in gross margins decreasing to 23% as compared to 27% in fiscal 2008. The decrease in margins was largely attributable to lower production efficiency in its Chinese and Veterinary Medicine Segment due to soft demand. For the fiscal year end April 30, 2009 net income was approximately $500,000 as compared to approximately $2,500 in fiscal 2008.This increase is attributable to a 25% reduction of selling, general and administrative expenses.This decrease in expenses was largely the result of a $788,277 decline in consulting expenses. Balance Sheet Highlights At April 30, 2009, total cash was $10.5 million, a 54% increase over total cash of $6.8 at April 30, 2008.Total assets were $ 43.62 million, an increase of over 45% from the $30.10 million at April 30, 2008. This substantial increase in assets was attributable to several factors including the acquisition of Qufu Shengwang, the acquisition of Qufu Shengren, and a $3 million strategic investment from WILD Flavors. Substantially of the net proceeds from the WILD Flavors’ investment will be used to renovate existing Qufu Shengren’s facilities from pharmaceutical production to a high grade stevia extracts production line.
